Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1, 11, and 13 are allowed because the prior art fails to teach or fairly suggest a method for optical imaging based on spectral shift assessment, the method comprising: generating a sample by mixing an object with a fluorophore, the sample comprising a plurality of segments; stimulating the sample by emitting a laser beam on each of the plurality of segments, the laser beam comprising a laser wavelength; extracting, utilizing a spectrometer, a plurality of fluorescence spectra from a plurality of fluorescence emissions emitted from the sample by extracting each of the plurality of fluorescence spectra from a respective fluorescence emission of the plurality of fluorescence emissions, the respective fluorescence emission emitted from a respective segment of the plurality of segments; detecting, utilizing one or more processors, a plurality of fluorescence peaks and a plurality of peak wavelengths in the plurality of fluorescence spectra by detecting a respective fluorescence peak of the plurality of fluorescence peaks and a respective peak wavelength of the plurality of peak wavelengths in each of the plurality of fluorescence spectra, the respective peak wavelength associated with the respective fluorescence peak; extracting, utilizing the one or more processors, a plurality of fluorophore concentrations from a database associated with the laser wavelength, the database comprising variations of fluorescence intensity with wavelength for different concentrations of the fluorophore, each of the plurality of fluorophore concentrations associated with a respective peak wavelength of the plurality of peak wavelengths; generating, utilizing the one or more processors, a concentration image comprising a first plurality of pixels by assigning a respective intensity level to each of the first plurality of pixels based on 
Claims 2-10 are allowed by virtue of their claim dependency upon allowed claim 1.  
Claims 11 is allowed by virtue of its claim dependency upon allowed claim 11.  
Claims 14-20 are allowed by virtue of their claim dependency upon allowed claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878